Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of March 26, 2021.  The amendments to the claims have been entered.
The amendments to the claims overcome the previous claim objection and claim rejections under 35 USC 112.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 26, 2021, with respect to the rejection of claims 1,3-9, 12-13, 15-17, 19, 20 under 35 U.S.C. 102(a)(1) as being anticipated by van der Burg et al, US 2005/0177182 A1 (“van der Burg”) have been fully considered and are persuasive in combination with the amendments to the claims, which have incorporated the allowable subject matter into the claims.  It is noted that with respect to claim 20, a further examiner’s amendment has been made with approval to incorporate the allowable subject matter of claim 13.  In the amendment of March 26, 2021, claim 20 is amended to include “termination member”, however, van der Burg teaches wherein the central region of the occlusive member includes a termination member (end of barrier 15 at hub at 192, Fig. 10).  Therefore, claim 20 has been amended by way of examiner’s amendment to also include the allowable subject matter “wherein at least one of the plurality of elongated, straight, continuous filaments includes a longitudinally extending channel, and wherein the channel is configured to promote cellular tissue growth along its length thereof” as in claim 13.  The rejections of claims 1-20 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Glenn Seager (Reg. No. 36,926) on April 15, 2021.
The application has been amended as follows: In the claims (set of claims dated March 26, 2021):
In claim 1, line 7, after “continuous filaments that”, the term “forms” has been deleted and replaced with --form--.
In claim 3, line 2, after “continuous filaments”, the term “is” has been deleted and replaced with --are--.
In claim 13, line 8, after “continuous filaments that”, the term “forms” has been deleted and replaced with --form--.
In claim 15, line 2, after “continuous filaments”, the term “is” has been deleted and replaced with --are--.
In claim 17, line 3, after “cellular growth pathways”, the term “is” has been deleted and replaced with --are--.
In claim 20, line 10, after “continuous filaments that”, the term “forms” has been deleted and replaced with --form--.
In claim 20, line 12, after “from the central region;” the phrase --wherein at least one of the plurality of elongated, straight, continuous filaments includes a longitudinally extending channel, and wherein the channel is configured to promote cellular tissue growth along its length thereof,-- has been inserted.

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record to van der Burg and the other prior art made of record fails to teach or render obvious wherein at least one of the plurality of elongated, straight continuous filaments includes a longitudinally extending channel, and wherein the channel is configured to promote cellular tissue growth along its length thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771